Exhibit 10.1
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This First Amendment (the “First Amendment”) to the Employment Agreement by and
between ARTS AND EXHIBITIONS INTERNATIONAL, LLC, a Florida limited liability
company (the “Company”), and JOHN NORMAN (the “Executive”) (the “Agreement”) is
effective as of the 25th day of June, 2014. Company and the Executive may be
referred to individually as a “Party” or collectively as the “Parties”.


WITNESSETH:


WHEREAS, the Executive and the Company entered into the Agreement effective June
25, 2012, and


WHEREAS, the Executive wishes to continue employment with the Company, an
operating subsidiary of Premier Exhibitions Management LLC (“PEM”), a division
of Premier Exhibitions, Inc. (“Premier”) with the title President of Arts and
Exhibitions International, LLC  and the Company wishes to continue to employ the
Executive in that capacity; and
 
WHEREAS, the Parties desire to accept the terms of this First Amendment in
connection with such employment;


AGREEMENT


NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Amendment, the delivery and sufficiency of which is acknowledged,
and intending to be legally bound, the Company and the Executive, having first
incorporated the above recitals, agree to amend the following sections of the
Agreement as follows:


A.  Section 1(b) of the Agreement is deleted in its entirety and replaced with
the following, and Section 5 of the Agreement is deleted in its entirety and
replaced with the following:




 
1.
Employment.



(b)           Term.  The Company’s employment of the Executive is for an
indefinite term.


5.           Termination.  Either Party may terminate this Agreement at any
time, with or without cause, provided, however, that the terminating Party must
provide notice, in accordance with the notice provision of this Agreement, at
least thirty (30) calendar days before the date of termination.  Upon a
termination for any reason, the Company shall pay to Executive a pro-rated
Annual Performance Award  earned up until the date of termination, and otherwise
consistent with the provisions of Section 3(b).  Such pro-rated Annual
Performance Award, if due,  shall be paid on the 40th day after the date of
termination. No other severance shall be payable under this Agreement.


 
 

--------------------------------------------------------------------------------

 
B.           Miscellaneous.
 
The Agreement shall remain in full force and effect, except as modified by this
Amendment.  All capitalized terms used in the Amendment but not defined shall
have the meanings ascribed to them in the Agreement.
 


IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date noted below.
 

 
COMPANY:
   
ARTS AND EXHIBITIONS INTERNATIONAL, LLC
         
By: /s/Michael J. Little
       Michael J. Little
          Its: Chief Financial Officer           Date: July 10, 2014        
EXECUTIVE:      
/s/ John Norman
John Norman
          Date: July 10, 2014

 